Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141729                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  JOHN LEVAINE,                                                                                        Diane M. Hathaway
           Plaintiff-Appellee,                                                                        Alton Thomas Davis,
                                                                                                                         Justices
  v                                                                 SC: 141729
                                                                    COA: 296762
                                                                    WCAC: 09-000011
  R.J. TOWER CORPORATION and FIDELITY
  AND GUARANTY INSURANCE COMPANY,
             Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 3, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
           1213                                                                Clerk